                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7       ARCADYAN TECHNOLOGY                            Case No. 18-cv-03807-BLF
                                           CORPORATION,
                                   8
                                                         Plaintiff,                       ORDER GRANTING IN PART AND
                                   9                                                      DENYING IN PART MOTION TO
                                                  v.                                      DISMISS
                                  10
                                           PLUME DESIGN, INC., et al.,                    [Re: ECF 31]
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendants Plume Design, Inc. (“Plume”), Liem H.D. Vo, Fahri Diner,

                                  14   and Murat Kocamen’s1 motion to dismiss certain claims in Plaintiff Arcadyan Technology

                                  15   Corporation’s (“Arcadyan”) complaint. ECF 31. The Court held a hearing on the motion on

                                  16   February 21, 2019. At the hearing, the Court granted in part and denied in part Defendants’

                                  17   motion with leave to amend. For the reasons stated on the record and as set forth below, the

                                  18   motion to dismiss is DENIED IN PART AND GRANTED IN PART WITH LEAVE TO

                                  19   AMEND.

                                  20       I.   BACKGROUND2
                                  21            Arcadyan manufacturers computing and networking equipment, and Plume markets and

                                  22   sells networking equipment and related services. Compl. ¶¶ 10–11, ECF 17. In February 2016,

                                  23   Arcadyan and Plume signed a master purchase agreement (“MPA”), setting forth the terms by

                                  24   which Arcadyan would manufacture certain products for Plume. Id. ¶ 15. Defendant Diner,

                                  25   Plume’s Chief Executive Officer, signed the MPA on behalf of Plume. Id. ¶¶ 2, 12, 15. Section

                                  26
                                  27
                                       1
                                         The Complaint spells Defendant Kocamen’s name as “Kocaman,” while Defendants spell it
                                       “Kocamen.” The Court uses the spelling provided by Defendants.
                                  28
                                       2
                                         Arcadyan’s well-pled factual allegations are accepted as true for purposes of the motion to
                                       dismiss. See Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011).
                                   1   4.1 of the MPA governed how Plume could order manufactured products from Arcadyan:

                                   2          Plume shall provide Purchase Orders to Arcadyan in writing or by electronic means,
                                              and such Purchase Order shall reference the Order quantity, the Product(s),
                                   3
                                              applicable price, delivery destination, shipping instructions, carrier and requested
                                   4          shipment dates. All Orders or releases for Products placed by Plume hereunder shall
                                              be governed by the terms and conditions of this Agreement.”
                                   5
                                       Id. ¶ 16. Plume was to pay for these goods “within 45 days net invoice date for shipments in the
                                   6
                                       first six months,” and within 60 days thereafter. Id. ¶ 17 (quoting MPA Section 6.7). Under
                                   7
                                       Section 4.3 of the MPA, Plume was to provide Arcadyan with “6-month rolling forecasts of its
                                   8
                                       required quantities of products,” which Plume was to update on a monthly basis. Id. ¶ 18.
                                   9
                                              Given that these forecasts might not always be precise, the MPA also included provisions
                                  10
                                       governing excess materials. Section 4.5 of the MPA allowed Arcadyan to invoice Plume for
                                  11
                                       carrying excess materials. Id. ¶ 19. Section 4.6 states that “[i]n the event that the Excess
                                  12
Northern District of California




                                       Materials on hand exceed 180 days, Arcadyan may request that Plume purchase such Excess
 United States District Court




                                  13
                                       Materials and invoice Plume for all such Excess Materials at Arcadyan’s purchase price.” Id.
                                  14
                                              In early 2017, Plume submitted forecasts to Arcadyan of the quantities of products it would
                                  15
                                       need from January through August 2017. Id. ¶ 21. However, Plume did not end up ordering the
                                  16
                                       number of products forecasted, such that Arcadyan was left carrying substantial excess materials.
                                  17
                                       Id. ¶ 21. Throughout this time, Plume also failed to make payments on delivered products within
                                  18
                                       45 days of each invoice, as required by Section 6.7. Id. ¶¶ 20, 22. Arcadyan warned Plume in
                                  19
                                       April 2017 that it would shut down its production lines if Plume did not pay the overdue invoices.
                                  20
                                       Id. ¶ 23. Though Plume, through its employee Defendant Vo, promised to pay down these
                                  21
                                       invoices by May 2017, it did not finish paying down the invoices until September 22, 2017. Id.
                                  22
                                              On September 7, 2017, Plume attempted to order additional products from Arcadyan via
                                  23
                                       Purchase Order #170 (“PO170”). Because Plume had not yet paid down the outstanding invoices
                                  24
                                       and because the PO170 products would not consume all of the excess materials Arcadyan was
                                  25
                                       carrying, Arcadyan asked Plume to agree to issue purchase orders for the outstanding materials
                                  26
                                       before it began fulfilling PO170, and Plume agreed. Id. ¶¶ 24–25. Over the next several months,
                                  27
                                       Plume issued purchase orders for various components held by Arcadyan and expenses incurred by
                                  28
                                                                                         2
                                   1   Arcadyan. Id. ¶¶ 26, 28, 30, 31, 33, 34, 36. To date, Plume has not fully paid for several of these

                                   2   purchase orders.

                                   3          By November 17, 2017, Arcadyan had not yet begun fulfilling PO170 because Plume had

                                   4   not yet purchased all of the excess materials. Id. ¶ 32. Plume promised to pay for all of these

                                   5   materials, so Arcadyan continued manufacturing products for PO170. Id. In December 2017,

                                   6   Arcadyan had almost completed the products for PO170, but Plume had not yet finished ordering

                                   7   the excess materials or paying for invoices on previously ordered materials. Id. ¶ 35. Defendant

                                   8   Vo promised that Plume would finish issuing purchase orders on the excess materials by

                                   9   December 29, 2017, but Plume did not issue such orders. Id. ¶ 35. Vo also promised Plume

                                  10   would pay for the outstanding purchase orders, but Plume did not comply with this promise. Id.

                                  11   ¶¶ 35, 39. To date, Plume has not paid at least $624,756.38 due to Arcadyan for issued purchase

                                  12   orders. Id. ¶ 40.
Northern District of California
 United States District Court




                                  13          Arcadyan alleges that Plume never intended to pay for these purchase orders. In February

                                  14   2018, Defendant Kocamen, Plume’s Chief Financial Officer, told Arcadyan that Plume issued the

                                  15   purchase orders “under duress” in order to induce Arcadyan to fulfill PO170. Id. ¶¶ 4, 13, 41.

                                  16   Plaintiff alleges these actions, and Vo’s representations, were authorized or directed by

                                  17   Defendants Kocamen and Diner, Plume’s CEO. Id. ¶ 42.

                                  18          As a result of these actions, Arcadyan brought the instant Complaint on June 26, 2018.

                                  19   ECF 1. In its Complaint, Arcadyan alleges the following unlawful acts: (1) breach of contract

                                  20   (Plume only); (2) conversion (all Defendants); (3) intentional misrepresentation (all Defendants);

                                  21   (4) negligent misrepresentation (all Defendants); and (5) false promise (all Defendants).

                                  22    II.   LEGAL STANDARD
                                  23          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  24   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  25   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  26   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                  27   as true all well-pled factual allegations and construes them in the light most favorable to the

                                  28   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). However, the
                                                                                         3
                                   1   Court need not “accept as true allegations that contradict matters properly subject to judicial

                                   2   notice” or “allegations that are merely conclusory, unwarranted deductions of fact, or

                                   3   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

                                   4   (internal quotation marks and citations omitted). While a complaint need not contain detailed

                                   5   factual allegations, it “must contain sufficient factual matter, accepted as true, to ‘state a claim to

                                   6   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

                                   7   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the

                                   8   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                   9   On a motion to dismiss, the Court’s review is limited to the face of the complaint and matters

                                  10   judicially noticeable. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986); N. Star

                                  11   Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983).

                                  12           In deciding whether to grant leave to amend, the Court must consider the factors set forth
Northern District of California
 United States District Court




                                  13   by the Supreme Court in Foman v. Davis, 371 U.S. 178 (1962), and discussed at length by the

                                  14   Ninth Circuit in Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir. 2009). A district

                                  15   court ordinarily must grant leave to amend unless one or more of the Foman factors is present: (1)

                                  16   undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by

                                  17   amendment, (4) undue prejudice to the opposing party, or (5) futility of amendment. Eminence

                                  18   Capital, 316 F.3d at 1052. “[I]t is the consideration of prejudice to the opposing party that carries

                                  19   the greatest weight.” Id. However, a strong showing with respect to one of the other factors may

                                  20   warrant denial of leave to amend. Id.

                                  21   III.    DISCUSSION
                                  22           Defendants argue that the Court should dismiss (1) the breach of contract claim; (2) all

                                  23   claims against Defendants Diner and Kocamen; and (3) the conversion claim. The Court agrees as

                                  24   to (1) and (2), but disagrees as to (3).

                                  25           As to the breach of contract claim, the Court agrees with Defendants that Arcadyan has not

                                  26   alleged a valid theory of breach of contract in the Complaint. At the hearing on the motion, the

                                  27   parties clarified that the Complaint alleges that Plume has not paid for purchase orders only for

                                  28   excess materials, not for finished products. The Complaint currently alleges that Sections 4.5 and
                                                                                          4
                                   1   4.6 of the MPA govern excess materials. Section 4.6 requires that “[i]n the event that the Excess

                                   2   Materials on hand exceed 180 days, Arcadyan may request that Plume purchase such Excess

                                   3   Materials and invoice Plume for all such Excess Materials at Arcadyan’s purchase price.” Compl.

                                   4   ¶ 19. But Arcadyan does not allege it had the materials on hand for more than 180 days. Though

                                   5   Arcadyan argues in its opposition that the contract allows Arcadyan to “invoice Plume for

                                   6   materials that would not be used within 180 days, not that Arcadyan had to hold materials for 180

                                   7   days before invoicing Plume,” Opp. at 8, ECF 37, the Complaint does not plausibly allege this

                                   8   theory, especially in light of the plain language of the contract. Similarly, to the extent Arcadyan

                                   9   alleges that Plume’s failure to pay for the materials violated Section 4.1 of the MPA, as opposed to

                                  10   Section 4.6, see id. at 7–8, this theory is also not plausibly alleged. For these reasons, Defendants’

                                  11   motion to dismiss Arcadyan’s breach of contract claim is GRANTED WITH LEAVE TO

                                  12   AMEND.
Northern District of California
 United States District Court




                                  13          The Court likewise agrees with Defendants that Arcadyan has not stated a claim against

                                  14   either Defendant Diner or Defendant Kocamen. As to Diner, the only relevant, non-conclusory

                                  15   allegation is that Diner signed the MPA. Compl. ¶ 15. As to Kocamen, the only relevant, non-

                                  16   conclusory allegation is that Kocamen emailed Arcadyan after Plume issued the purchase orders

                                  17   to tell Arcadyan that the orders were issued “under duress.” Id. ¶¶ 4, 13, 41. These allegations do

                                  18   not satisfy the Twombly/Iqbal plausibility requirements. Allegations that defendants “authorized”

                                  19   or “condoned” certain activity are not sufficient to state a valid claim. See Iqbal, 556 U.S. at 681.

                                  20   As to the specific allegations, the fact that Diner signed the MPA says nothing about his future

                                  21   involvement in allegedly breaching that agreement or misrepresenting to Arcadyan that Plume

                                  22   would meet its outstanding obligations. For much the same reason, Defendant Kocamen’s ex post

                                  23   representation that Plume issued the purchase orders under duress does not allow the Court to infer

                                  24   that Kocamen was involved in the issuance of those orders at the relevant time. For these reasons,

                                  25   Defendants’ motion to dismiss Arcadyan’s claims against Defendants Diner and Kocamen is

                                  26   GRANTED WITH LEAVE TO AMEND.

                                  27          Finally, Arcadyan’s conversion claim, while unusual in this context, is sufficiently alleged.

                                  28   “Conversion is the wrongful exercise of dominion over the property of another. The elements of a
                                                                                         5
                                   1   conversion are the plaintiff’s ownership or right to possession of the property at the time of the

                                   2   conversion; the defendant’s conversion by a wrongful act or disposition of property rights; and

                                   3   damages.” Plummer v. Day/Eisenberg, LLP, 184 Cal. App. 4th 38, 45, as modified on denial of

                                   4   reh’g (May 21, 2010). Arcadyan alleges that Plume accepted the goods without paying for the

                                   5   attendant invoices. Defendants do not challenge the fraud claims against Plume or Defendant Vo,

                                   6   such that the allegation that Defendant Vo “induced” Arcadyan to send the PO170 goods knowing

                                   7   that Plume would not timely pay for them remains unchallenged. Compl. ¶¶ 35, 41. This satisfies

                                   8   the element that defendant’s conversion was allegedly procured by a wrongful act, namely

                                   9   fraudulent inducement. See Elliott v. Federated Fruit & Vegetable Growers, 108 Cal. App. 412,

                                  10   417 (1930) (“The jury having found that the contract was procured by fraud, the grapes having

                                  11   been delivered to the appellant under the contract so procured, the taking . . . was therefore a

                                  12   conversion.”). Finally, Arcadyan alleges it has suffered damages of at least $624,756.38. Compl.
Northern District of California
 United States District Court




                                  13   ¶ 40. For these reasons, Defendants’ motion to dismiss Arcadyan’s conversion claim is DENIED.

                                  14   IV.    ORDER
                                  15          For the foregoing reasons, as well as those stated on the record at the hearing on the

                                  16   motion, Defendants’ motion to dismiss is GRANTED IN PART AND DENIED IN PART. An

                                  17   amended complaint shall be filed no later than March 28, 2019.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: February 26, 2019

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
